Exhibit 10.17

INDEPENDENT CONTRACTOR AGREEMENT

This Independent Contractor Agreement (this “Agreement”) is entered into
effective as of January 1, 2018 (the “Effective Date”) by and among PGT
Innovations, Inc., a Delaware corporation (“Company”) and Rod Hershberger, the
Company’s recently-retired Chief Executive Officer (“Contractor”, and together
with the Company, the “Parties”).

Background

The Parties to this Agreement desire for Company to engage Contractor under the
legal relationship of an independent contractor according to the terms and
conditions of this Agreement, for the provision of the services described
herein, including on Schedule 1 hereto (collectively, the “Services”).

Now, therefore, in consideration of the mutual premises and covenants contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both Parties hereto, the
Parties, intending to be legally bound, hereby agree as follows:

Terms

1.    Term. Company agrees to engage Contractor, and Contractor agrees to be so
engaged, for a period of twelve (12) months commencing on the Effective Date
(the “Term”), unless the Agreement is terminated prior to that expiration date,
in accordance with the termination provisions set forth herein. Upon the
expiration of the Term, the Company’s Chief Executive Officer, Board of
Directors and Contractor shall review together whether this Agreement shall be
renewed and the terms and conditions of any such renewal. This Agreement shall
not be renewed without the prior written approval of the Company’s Board of
Directors, and the Company’s Board of Directors shall have the ultimate
authority, in its discretion, to determine whether to renew or extend this
Agreement, and the terms and conditions of any such renewal or extension.

2.    Compensation. Contractor shall receive Twenty-Nine Thousand One Hundred
Sixty-Six and 67/100 ($29,166.67) per month for all Services rendered pursuant
to this Agreement. That amount is separate from, and does not include, any
compensation paid to Contractor for his role as a non-employee member and
chairman of the Company’s Board of Directors. That consulting fee shall be paid
to Contractor within ten business days after the conclusion of the month for
which Services were rendered. Company shall reimburse Contractor for all
pre-approved, commercially reasonable expenses relating to mileage,
entertainment, travel and meals incurred while providing Services to Company. As
a former executive of Company, Contractor is eligible to have the Company
provide him and his spouse with Company health insurance even though he is no
longer an employee and Company shall pay the premiums for said insurance during
the Term as further compensation to Contractor for his performance of the
Services pursuant to this Agreement, but only for so long as this Agreement is
in effect. In the event that the amount of time spent by Contractor performing
Services for the Company



--------------------------------------------------------------------------------

significantly exceeds forty percent of the amount of time Contractor would
perform services for the Company if he was a full time executive officer of the
Company, due to a request from the Company’s CEO or its Board of Directors that
Contractor perform additional Services, Contractor shall be eligible for a
productivity bonus, with the determination of whether to pay any such bonus and
the amount and timing of any such bonus to be made in the sole discretion of the
Company’s Board of Directors. Contractor shall not be entitled to any other
payments or benefits from Company as compensation for the provision of the
Services pursuant to this Agreement (as such term is defined herein).

3.    Duties. Contractor shall provide to Company the services described on
Schedule 1 hereto, as well as such other services as may be agreed to by Company
and Contractor from time to time (collectively, the “Services”). Company shall
provide Contractor with the use of an office, computer and phone when Contractor
is on-site at Company’s headquarters offices, however it is anticipated that a
portion of the time Contractor spends providing the Services will be off site.

4.    Independent Contractor Relationship. It is specifically agreed that the
relationship of the Parties hereto shall be that of a company and an independent
contractor, and not that of an employer-employee. Therefore, the Parties
specifically agree that Company shall have the right of control only to the
extent of determining the results to be accomplished by Contractor, but not as
to the details and means by which those results shall be accomplished.
Contractor is not an employee of Company. Contractor shall be solely responsible
for any unemployment compensation contributions, all benefits and any other
payroll tax matters as they relate to Contractor. Contractor shall not be
considered an employee of Company for federal income tax purposes. In the event
that the Internal Revenue Service does not recognize this Agreement as
establishing an independent contractor relationship and assesses a deficiency,
penalties or interest against Company, then Contractor agrees to indemnify
Company for all such amounts. Contractor shall assume full and total
responsibility for, and legal liability relating to, all taxes which may be owed
as a result of his relationship with Company under this Agreement, including,
but not limited to, the payment of self-employment taxes, the payment of any
federal and state unemployment taxes, the payment of federal and state estimated
income taxes due and payable resulting from the compensation earned, and all
other income or employment or contractor-related taxes.

5.    Restrictive Covenants. Contractor recognizes and affirms that all
restrictive covenants in existence in his February 2009 employment agreement
with the Company, previously executed between Company and Contractor, remain in
full force and effect during the term of and for two years after the expiration
or termination of this Agreement.

6.    Confidentiality. Contractor acknowledges that Company continually obtains
and develops valuable proprietary and confidential information (as further
defined below, the “Confidential Information”) which are owned solely by
Company, even if created, developed or invented by Contractor, and which may
become known to Contractor in connection with this Agreement.



--------------------------------------------------------------------------------

Contractor acknowledges that all Confidential Information is and shall remain
the exclusive property of Company. By way of illustration, but not limitation,
Confidential Information may include photographs, film, slides, prints, digital
and electronic media, designs, patents, inventions, trade secrets, technical
information, know-how, research and development activities of Company, product
and marketing plans, customer and supplier information, and information
disclosed to Company or to Contractor by third parties of a proprietary or
confidential nature or under an obligation of confidence.

Contractor agrees that he shall not, during the Term and thereafter, publish,
disclose, or otherwise make available to any third party any Confidential
Information of or about Company except as expressly authorized in writing by
Company. Contractor agrees that Contractor shall use such Confidential
Information only in the performance of his duties for Company and in accordance
with any Company policies regarding the protection of Confidential Information.
Contractor agrees not to use such Confidential Information for his own benefit
or for the benefit of any other person or business entity.

Contractor agrees to exercise all reasonable precautions to protect the
integrity and confidentiality of Confidential Information in his possession from
any unauthorized discovery by or disclosure to any third party. Contractor
further agrees not to remove any Confidential Information from Company’s
premises except to the extent necessary to provide services to Company. Upon the
termination of Contractor’s relationship with Company, or at any time upon
Company’s request, Contractor shall return immediately to Company any and all
materials containing any Confidential Information then in his possession or
control.

Confidential Information shall not include information that (a) is or becomes
generally known within Company’s industry through no fault of Contractor;
(b) was already known to the Contractor at the time it was disclosed to him as
evidenced by Contractor’s written records at the time of disclosure; (c) is
lawfully and in good faith made available to Contractor by a third party who did
not derive it from Company, and who was not under a statutory, common law,
contractual, fiduciary or other obligation or duty to refrain from disclosing
the information to Contractor; or (d) is required to be disclosed by a
governmental authority or by order of a court of competent jurisdiction,
provided that such disclosure is subject to all applicable governmental or
judicial protection available for like material and reasonable advance notice is
given to Company so that Company may seek a protective order or other protection
of such Confidential Information.

7.    Intellectual Property. Contractor agrees that any creations, designs,
developments drawings, sketches or other work product related to any new
products, product improvements, product modifications or similar matters
created, developed, designed or made by Contractor pursuant to his engagement
with Company, or that are otherwise created, developed, designed, or made when
providing Services, are made for the sole and exclusive benefit and ownership of
Company and are “works made for hire” and that Company, as the one for whom the
works are prepared, shall own all right, title and interest in the works and all
such work product of Contractor, including without limitation, all copyright,
patent, trademark and other forms of intellectual property rights. Contractor
agrees that to the extent that the works are not deemed works made for the sole
and exclusive benefit of Company or “works made for hire”, Company



--------------------------------------------------------------------------------

shall own all right, title and interest to copyrightable works or any other
intellectual property created, developed, made or altered by Contractor during,
or related to, Contractor’s engagement and does hereby agree to assign and does
hereby assign to Company, its successors, assigns, or nominees, all right, title
and interest to said intellectual property or any other new developments
relating to any subject matter with which Contractor’s work for Company is, or
may be, concerned with, whether or not copyrightable or patentable, which
Contractor has made, conceived, created, designed or developed, or hereafter
shall make or conceive, design, develop or create, during Contractor’s
engagement or association with Company, whether or not such intellectual
property is made or conceived in conjunction with others, and whether or not
made or conceived in the course of Contractor’s engagement or association with
Company or with the use of Company’s time, materials, or facilities. Contractor
further agrees that Contractor will, without charge to Company, execute,
acknowledge, assign, and deliver such copyrights, assignments, and any such
further material as may be necessary to obtain copyright or patent in any
country, and vest title thereto in Company, its successors, assigns, or
nominees.

Contractor represents and warrants that the works or other intellectual property
he creates, develops or makes while performing the Services will be original,
will not infringe upon the rights of any third party, and will not have been
previously assigned, licensed or otherwise encumbered. To the extent that
Contractor utilizes third party agents, Contractor will secure the necessary
agreements to assign all intellectual property ownership to Company, but will
not use any such third party agents without the Company’s prior written consent.

Contractor further acknowledges that the creations, developments, designs, and
works created, conceived or made during his prior employment with Company were
for the sole and exclusive benefit and ownership of the Company and were works
made for hire and all right, title and interest in such works are owned by
Company, including all copyright, patent, trademark and other intellectual
property rights.

8.    Specific Performance. With respect to the covenants and agreements of
Contractor set forth in Sections 5, 6 and 7 hereof, the parties agree that a
violation of such covenants and agreements will cause irreparable injury to
Company for which Company will not have an adequate remedy at law, and that
Company shall be entitled, in addition to any other rights and remedies it may
have, at law or in equity, to obtain an injunction to restrain Contractor from
violating, or continuing to violate, such covenants and agreements. In the event
Company does apply for such an injunction, Contractor shall not raise as a
defense thereto that Company has an adequate remedy at law.

9.    Termination. This Agreement may not be terminated by the Company so long
as Contractor is performing the Services to the reasonable satisfaction of the
Company and Contractor has not violated or threatening to violate any of the
restrictive covenants set forth in this Agreement; provided, however, that in
any event, a majority of the members of the Company’s Board of Directors must
approve any such for-cause termination of this Agreement by the Company.
Contractor shall have the right to terminate this Agreement without cause or
reason at any time with sixty days prior written notice to the Company.



--------------------------------------------------------------------------------

10.    Miscellaneous.

(a)    This Agreement sets forth the full and entire understanding and agreement
of the parties hereto regarding the subject matters described herein, and on the
schedule hereto, and there are no other oral or written agreements or
understandings regarding such matters in effect, as this Agreement supersedes
all prior agreements, contracts, negotiations and understandings, whether
written or oral, related to those subject matters. This Agreement shall not be
changed, modified or amended except by a writing signed by all parties hereto.
No waiver of any provision of this Agreement shall be valid unless in writing
and signed by the party against whom it is sought to be enforced. The failure of
any party at any time to insist upon strict performance of any condition,
promise, agreement or understanding set forth in this Agreement shall not be
construed as a waiver or relinquishment of the right to insist upon strict
performance of the same condition, promise, agreement or understanding at a
future time.

(b)    This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective heirs, executors, legal representatives,
successors and permitted assigns. This Agreement may not be assigned by
Contractor to any other party; nor may Contractor subcontract or assign the
performance of the Services hereunder to any other party.

(c)    If any provision of this Agreement or the application of any provision
hereof to any person or circumstance is held invalid, the remainder of this
Agreement and the application of such provision to other persons or
circumstances shall not be affected unless the invalid provision substantially
impairs the benefits of the remaining portions of this Agreement.

(d)    The parties agree that the exclusive jurisdiction and venue of any
lawsuit between them arising under this Agreement or the transactions
contemplated herein shall be the state courts sitting in Sarasota County,
Florida and each of the parties hereby irrevocably agrees and submits itself to
the exclusive jurisdiction and venue of such courts for the purposes of such
lawsuit. The laws of Florida shall govern this Agreement.

(e)    The headings of the sections hereof are inserted for convenience only and
in no way define, limit or prescribe the intent of this Agreement.

(f)    This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

(g)    The parties agree that this Agreement has been prepared as a result of
their mutual arms-length negotiation and the Agreement shall, not, in any
respect, be interpreted against either party as the purported drafter thereof.

(h)    In the event it should become necessary for any party to retain the
services of an attorney to enforce any provision of the Agreement, the
non-prevailing party agrees to pay to the prevailing party the costs of any
legal proceedings and reasonable attorney and paralegal fees, including any
attorney and paralegal fees and costs incurred as a result of an appellate
proceeding.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY: PGT Innovations , Inc., By:  

/s/ Jeffrey Jackson

  Its: President CONTRACTOR:

/s/ Rod Hershberger

  Rod Hershberger



--------------------------------------------------------------------------------

SCHEDULE 1

SERVICES TO BE PERFORMED

Attending industry and trade association events and meetings on behalf of the
Company.

Representing the Company at local business, civic and governmental events and
meetings.

Attending customer conferences, events and meetings on behalf of the Company as
requested.

Attending Company employee events.

Assisting the CEO in identifying, assessing, evaluating and conducting due
diligence regarding potential mergers and acquisitions as requested.

Providing other advice to the CEO on an as-requested basis.